Citation Nr: 1214714	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disability, to include insomnia, to include as secondary to service-connected intervertebral disc syndrome with degenerative arthritis of the lumbosacral spine and a right thumb sprain and osteoarthritis..

2.  Entitlement to service connection for a bilateral ear disability, to include hearing loss and tinnitus.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to an initial rating higher than 20 percent for intervertebral disc syndrome with degenerative arthritis of the lumbosacral spine.

6.  Entitlement to an initial rating higher than 10 percent for intervertebral disc syndrome of the lumbosacral spine with reduced reflexes in the right lower extremity.
7.  Entitlement to an initial rating higher than 10 percent for intervertebral disc syndrome of the lumbosacral spine with reduced reflexes in the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to November 1984.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO: denied entitlement to service connection for a sleep disorder, an inner ear disability, bilateral hearing loss, a left foot injury, and Type II diabetes mellitus; and granted service connection for degenerative arthritis of the lumbosacral spine and assigned an initial 20 percent disability rating, effective April 21, 2006.  Jurisdiction over the Veteran's claims has remained with the RO in Roanoke, Virginia.

In January 2011, the RO granted service connection for intervertebral disc syndrome of the lumbosacral spine with reduced reflexes of the right and left lower extremities and assigned separate initial 10 percent disability ratings, both effective December 19, 2008.  This determination is also on appeal.

In statements dated in February 2009 (VA Form 21-4138) and March 2011, the Veteran raised the issues of whether new and material evidence has been received to reopen a claim for service connection for a neck disability and entitlement to service connection for a bilateral shoulder disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

An August 2005 private treatment record reveals that the Veteran has been diagnosed as having insomnia.  Thus, there is competent evidence of a current sleep disability.  

The Veteran and his representative have reported in-service sleep problems, including difficulty sleeping and snoring.  Further, a May 2006 private treatment record indicates that the Veteran was not sleeping well due to right-sided arthritis.

As for the claims for service connection for bilateral ear and left foot disabilities, the Veteran has reported bilateral ear and left foot pain and hearing loss.  Also, a May 2009 examination report from Sentara CarePlex reveals that he has been diagnosed as having tinnitus.

Service treatment records indicate that the Veteran was treated for ear problems on numerous occasions in service between September 1974 and January 1978.  Such problems included ear pain following exposure to cold weather, a retracted right tympanic membrane, discolored ears, and an ear infection.  He reported a history of hearing loss on a report of medical history completed for purposes of separation from service.  

Furthermore, the Veteran has reported exposure to loud noises in service associated with military weaponry and a left foot injury due to a steel plate being dropped on his foot.  Left foot and bilateral ear problems have reportedly persisted ever since service.

With regard to the claim for service connection for diabetes, the May 2006 private treatment record indicates that the Veteran has been diagnosed as having Type II diabetes mellitus.  He has reported that he began to experience increased urinary frequency in service, that he was found to be borderline diabetic in service, and that he was formally diagnosed as having the disease a few years following service.

In sum, there is competent evidence of current sleep, bilateral ear, and left foot disabilities and diabetes mellitus.  Also, there is competent evidence of in-service sleep and ear problems, noise exposure, a left foot injury, and possible symptoms of diabetes mellitus (i.e. increased urinary frequency).  Further, the Veteran has provided competent reports of ear and left foot problems in the years since service and a diagnosis of diabetes within years of service and there is medical evidence that his current sleep problems may be related to arthritis.  He has been granted service connection for arthritis of the low back and right thumb.

VA's duty to obtain examinations as to the etiology of the current tinnitus and diabetes mellitus and as to the nature and etiology of any current sleep and left foot disability and any other current bilateral ear disability is, therefore, triggered.  Such examinations are needed to determine whether the Veteran has current sleep and left foot disabilities and any bilateral ear disability other than tinnitus and to obtain medical opinions as to the etiology of the current tinnitus and diabetes and of any other current sleep, ear, and left foot disability.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).

In his December 2007 notice of disagreement, the Veteran reported that he had received treatment for his service-connected back disability from Dr. Reid at "Senara Hospital" in Hampton, Virginia.  In June and July 2008, the AOJ requested all records of treatment for a rectal ulcer from Sentra Williamsburg Regional Medical Center in Williamsburg, Virginia and Sentara Williamsburg Regional Medical Center in Williamsburg, Virginia (Sentara Williamsburg).  A response was received from Sentara that the identified treatment records had been destroyed 

There are some treatment records from Sentara CarePlex in Hampton, Virginia (Sentara CarePlex) in the claims file and it is unclear whether some or all of these records were submitted by the Veteran.  For example, the March 2009 examination report from this facility, which indicated a diagnosis of tinnitus, appears to have been submitted by the Veteran.

Overall, it is does not appear as if any records specifically pertaining to treatment for back or ear problems have been requested from Sentara Careplex and it is unclear as to whether any records of such treatment are also available from Sentara Williamsburg.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2). A remand is also necessary to attempt to obtain any additional relevant records from Sentara Williamsburg and Sentara CarePlex.

Furthermore, if any newly obtained treatment records reflect that the Veteran's service-connected low back disability may have worsened since his most recent VA examination in December 2008, he should be afforded a new VA examination to assess the current severity of that disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to complete authorizations for VA to obtain all records of his treatment for sleep, ear, left foot, and back disabilities and diabetes mellitus from Sentara Williamsburg in Williamsburg, Virginia and Sentara CarePlex in Hampton, Virginia.

All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current sleep disability (any sleep disability diagnosed since April 2006) had its onset in service, is related to the Veteran's reported sleep problems in service, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current sleep disability (any sleep disability diagnosed since April 2006) was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected intervertebral disc syndrome with degenerative arthritis of the lumbosacral spine and/or right thumb sprain and osteoarthritis.

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the sleep disability prior to the aggravation.

In formulating the above opinions, the examiner must acknowledge and comment on the significance, if any, of the Veteran's reported sleep problems in service and the clinical evidence of sleep problems following service.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for sleep problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report sleep problems in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral ear disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The Veteran should be afforded audiology testing, including a puretone audiometry test and a speech recognition test (Maryland CNC test), and all results of such tests should be recorded.  The examiner must also fully describe the functional effects of any hearing disability.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus (any tinnitus diagnosed since April 2006) had its onset in service, is related to the Veteran's reported noise exposure and hearing problems in service, is related to the documented ear pain in service, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral ear disability other than tinnitus (any ear disability other than tinnitus diagnosed since April 2006, including hearing loss) had its onset in service, is related to the Veteran's reported noise exposure and hearing problems in service, is related to the documented ear pain in service, or is otherwise the result of a disease or injury in service.
In formulating the above opinions, the examiner must acknowledge and comment on the significance, if any, of the evidence of treatment for ear pain in the Veteran's service treatment records, his reports of in-service noise exposure and hearing problems in service and in the years since that time, and the March 2009 diagnosis of tinnitus.  

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for particular ear problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service noise exposure and hearing problems, his symptoms and history, and such reports, including those of a continuity of ear problems since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current left foot disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current left foot disability (any left foot disability diagnosed since April 2006) had its onset in service, is related to the Veteran's reported left foot injury and symptoms in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinions, the examiner must acknowledge and comment on the significance, if any, of the Veteran's reports of an in-service left foot injury and of left foot symptoms in service and in the years since that time.   

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for left foot problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report an in-service left foot injury, his symptoms and history, and such reports, including those of a continuity of left foot problems since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current diabetes mellitus.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current diabetes mellitus had its onset in service or in the year immediately following service, is related to his reported urinary symptoms in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinions, the examiner must acknowledge and comment on the significance, if any, of the Veteran's reports of urinary symptoms in service.  
The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for diabetes mellitus or urinary problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service urinary problems, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  If, and only if, any newly obtained treatment records reflect that the Veteran's service-connected low back disability may have worsened since his most recent VA examination in December 2008, schedule him for a VA examination to evaluate the current severity of the service-connected low back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.
The ranges of thoracolumbar spinal motions should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.

The examiner should also specify the nerves affected by the low back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

